
	
		II
		110th CONGRESS
		2d Session
		S. 3468
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Mr. Schumer (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  continue the ability of hospitals to supply a needed workforce of nurses and
		  allied health professionals by preserving funding for hospital operated nursing
		  and allied health education programs.
	
	
		1.Short titleThis Act may be cited as the
			 Nursing and Allied Health Education
			 Preservation Act of 2008.
		2.Preservation of
			 provider operated nursing and allied health education programs
			(a)In
			 generalSection 1861(v) of
			 the Social Security Act (42 U.S.C. 1395x(v)) is amended by adding at the end
			 the following new paragraph:
				
					(9)Preservation of provider-operated
				nursing and allied health education programs
						(A)In generalThe Secretary shall not deny
				provider-operated status for a nursing and allied health education program that
				substantially meets requirements in effect under paragraphs (e) and (f) of
				section 413.85 of title 42, Code of Federal Regulations, as of October 1, 2006,
				on the basis of an organizational structure, contractual arrangements, or legal
				structure of the program, or a change in such a structure or arrangement, such
				as those described in subparagraph (B), so long as a hospital, hospitals, or
				health system continues to substantially control the nursing or allied health
				program.
						(B)Examples of arrangements and
				structuresThe following are examples of an organizational
				structure, contractual arrangement, legal structure, or a change in such a
				structure or arrangement, referred to in subparagraph (A) of a
				provider-operated program:
							(i)The students enrolled in the
				program are concurrently enrolled in a college, community college, or
				university or receive degrees, diplomas, or other certificates or credentials
				upon graduation from both the nursing or allied health education and the
				college, community college, or university.
							(ii)The program enters into an
				agreement with a third-party to provide classroom, administrative, or financial
				services if the contract is related to the nursing or allied health education
				activity and the hospital or other provider retains the authority to modify,
				amend, rescind, or renew the agreement.
							(iii)The program fails to comply with
				regulations or requirements promulgated for such a program because such
				compliance would result in direct conflict with requirements—
								(I)of the State Board of Nursing or other
				regulatory agency in the State in which the program is located; or
								(II)of a national nursing or allied health
				accreditation body or a regional, institutional accrediting body that is
				recognized by the Department of Education or such a State Board or regulatory
				agency.
								(iv)The program which is offered by a
				for profit college or university is wholly owned by a hospital or health
				system, or by a nonprofit college or university that is operated by a hospital
				or health system, and collectively the college or university and the hospital
				or health system meets all the requirements in effect under paragraphs (e) and
				(f) of section 413.85 of title 42, Code of Federal Regulations.
							(v)The nursing or allied health
				education program is operated by one or more hospitals, or a health system or
				chain organization, or any combination of a hospital or hospitals and providers
				or entities whose principal business is providing hospital services.
							(C)Limitation on payment
				denialsThe Secretary—
							(i)shall not recoup, withhold, offset,
				disallow, or deny reasonable cost, pass-through payment for the costs of
				approved educational activities for a nursing or allied health education
				program described in subparagraph (A) on a ground for which a denial of
				provider-operated status is not permitted under such subparagraph;
							(ii)shall not reopen any cost
				reporting year of any hospital for the purpose of effecting any recoupment or
				other denial of payment described in clause (i) and shall withdraw and
				discontinue any such reopening effected before the date of the enactment of
				this paragraph; and
							(iii)shall restore to a hospital any such
				recoupment or denial effected for a previous cost reporting year by not later
				than the hospital’s cost reporting year beginning after such date of
				enactment.
							(D)ConstructionThis paragraph shall not affect
				payment—
							(i)with respect to a provider-operated
				program which is in compliance with regulations and guidance issued as of the
				date of the enactment of this paragraph; or
							(ii)to a hospital or provider with
				respect to reasonable cost, pass-through reimbursement pursuant to section
				4004(b) of the Omnibus Budget Reconciliation Act of 1990 (Public Law 101–508;
				104 Stat.
				1388–39).
							.
			
